UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-1431



In Re: MICHAEL H. DITTON,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                    (CA-99-958-A, CA-99-1901-A)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael H. Ditton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Henry Ditton petitions this court for a writ of man-

damus directing the district court for the Eastern District of Vir-

ginia to enter a final judgment in a civil case Ditton filed in

that court.   The district court’s docket sheet and Ditton’s own

attachments demonstrate that the district court has done so.   Ac-

cordingly, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not significantly

aid the decisional process.




                                                   PETITION DENIED




                                2